D. F. Walsh, P.J.
(dissenting). I must respectfully dissent. I concur with the trial judge that the plain language of Article VIII, § 3(b), of the collective bargaining agreement expressly provides that this particular grievance is excluded from arbitration. Kaleva-Norman-Dickson School District No 6 v Kaleva-Norman-Dickson School Teachers’ Ass’n, 393 Mich 583, 592; 227 NW2d 500 (1975). I find no language in Article VIII, § 3(b), which can be interpreted as requiring that the court proceeding must be instituted by the union rather than by the individual aggrieved party.
I would affirm.